DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/05/22 has been entered.
Applicant's arguments filed 3/25/22 have been fully considered but they are not persuasive.
It is noted that applicant has amended claims 5 and 7, respectively to recite “each of the one or more access slots passing through a respective side portion of the elongate body are bounded by two sides” and  “…each of the opposing side slits are bounded by two sides”. However, applicant has not identified where support for the amendments are described in the specification. The examiner fails to locate any description of such within the originally filed specification. The slots and slits are not described relative to being bounded by any sides. Nor are any such sides labeled within the drawings. 
 The claims do not specify what two sides of what are being referenced. It is unclear what disclosed in the specification and shown in the drawings is intended to correspond to the “two sides”.  It is unclear if the “two sides” are elements of the instant invention. As presently drafted, the two sides are not required to be sides of anything specific. It presumed that applicant is relying upon the figures as supporting the amendment. It is presumed that phrase is meant to mean that each of the slits is defined by two opposing sides of the wall of the wash nozzle. However, it is noted that the claim does not state such. The phrase…”two sides” does not require the two sides to be opposing sides of the wall of the wash nozzle. If applicant disagrees, it is hereby requested that applicant provide for the specific text of the originally filed specification that describes such and/or the drawings that illustrate the slits as claimed being bounded 2 sides as now claimed. 
As to the claim interpretations, it is noted that applicant states:
 “[a] Applicant respectfully submits that much of the language questioned provides guidance as to relative sizes, locations, positioning, and/or other aspects, as discussed in more detail in the arguments below. Further, with specific reference to “configured to,” Applicant respectfully submits that when a claim element is “configured to” do something, it must be structurally capable of doing that something. See Configure, Cambridge Dictionary (website) (last visited March 18, 2022) (“to arrange something or change the controls on a computer or other device so that it can be used in a particular way”) (emphasis added), Configure, Dictionary.com, (website) (last visited March 18, 2022) (to design or adapt to form a specific configuration or for some specific purpose) (emphasis added), and Configure, Merriam-Webster, (website) (last visited March 18, 2022) (to set up for operation especially in a particular way). Thus, the a claim that recites that a claim element is “configured to” do something is a structural limitation rather than directed to intended or conditional use.”

It is unclear why applicant provided various website definitions for the term “configure” when the claims recites “configured to”. However, the examiner maintains the previously stated position that the unclaimed articles and materials that are positively claimed as structural elements of the instant invention do not further structurally limit the claimed invention.  
Recitations directed to the intended use relative to the unclaimed probe (of no specified numerical dimensions) and unclaimed fluid (it is noted a fluid is gas and/or liquid; it presumed that applicant intends to refer liquid) does not further structurally limit the invention. One can cannot definitively what dimensions are required of the slits and other positively claimed elements that are claimed relative to the unclaimed probe of unknown, unspecified, numerical dimensions. The claims are read light of the specification. However, structural elements/limitations disclosed in the specification, but not positively claimed as elements of the invention will not be read in the claims. The examiner maintains the interpretations as given herein.
The invention and components thereof can have numerous different uses that may or may not have been envisioned by applicant. However, employing reciting the phrase, “configured to…”, before each ever possible use of a positively claimed structural element relative to further unclaimed materials and articles does not necessarily provide for a further structural limitation. The claims are directed to an apparatus not a method of use. There is no requirement for the apparatus to be used to perform any process at all, including cleaning any probe with a fluid.   
Based upon applicant’s remarks the vertical elongate is structural capable of filling with fluid (liquid) to clean the probe, such that the was nozzle can fill to a predetermined level with in the vertically-elongate cavity while waste fluid flows out through the opposing side slits. However, the examiner disagrees. The cavity is not capable of performing that recited after the “configured to”.   The cavity is not structurally capable filling itself with any fluid to any level because the cavity is not a source of fluid nor capable of suppling fluid to itself.  If applicant disagrees, it is hereby requested that applicant explain where it is disclosed what structure of the cavity provides for a source of fluid and motive forces such that fluid can be supplied into the cavity.  
As to the 112  rejections of claims 3, 9, 10, applicant has not amended the claims,  responded to the specific detailed remarks directed to each claim, nor explained how the claims as drafted are further limiting. Instead applicant recites the Orthokinetics case directed to a wheel chair and an automobile, but fails to provide any factual analysis as to how the facts of the recited case, are related to instant facts, specific claims 3, 9, and 10.  Therefore, the claims remain rejected as given herein. 

As to the art rejections, applicant asserts: 
“Applicant respectfully submits that the presently claimed invention is structurally different than that claimed in Kimura et al. Specifically, claim 1 recites, “wherein the vertically- elongate cavity is configured to fill with fluid to clean the probe, such that the wash nozzle can fill to a predetermined level within the vertically-elongate cavity while waste fluid flows out through the opposing side slits,” as recited in amended claim 1 (emphasis added). In other words, the present invention is structurally capable of filling to a predetermined level within the vertically-elongate cavity. This structural configuration allows the wash nozzle to maintain a predetermined level of fluid to allow a probe to be submerged in a pool of fluid. Instead of having to lower the probe into the level of fluid, the opposing side slits permit the probe to travel horizontally into and out of the level of fluid in the wash nozzle. The configuration of the wash nozzle makes it possible to maintain a predetermined level of fluid within the wash nozzle while fluid flows out of the opposing side slits. This is a structural limitation rather than an intended use.

In contrast, in Kimura et al., the structure does not fill to a predetermined level within the vertically-elongate cavity, and there is no indication that the structure of Kimura et al. could fill to a predetermined level within the vertically-elongate cavity. Rather, “the water flowing out of the V-groove 29 constantly forms a raised portion higher than the top surface of the body outside the body as shown in FIG. 6.” Kimura et al., Col. 6, Ln. 13-16. In other words, Kimura et al. teaches ejecting a flow of wash water above and outside the water-ejecting block, and that one can clean a pipette by advancing the pipette into the flow of water above and outside the water ejecting block. See Kimura et al., Col. 6, Ln. 21-32. In contrast, the present invention is configured to fill to a predetermined level within the vertically-elongate cavity, meaning that the present invention is structurally capable of filling to a predetermined level within the vertically-elongate cavity.

Accordingly, Applicant respectfully submits that claim 1 is not anticipated by Kimura et al. Similarly, because the remaining claims include the above limitations by virtue of their dependency from claim 1, they are likewise not anticipated. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejections of claims 1, 3, 6, and 9-11 under 35 USC § 102.”


The examiner disagrees. 
The claims are directed to an apparatus defined by the positively claimed structural elements listed in the body of the claims not what can be done to/with the apparatus no possible use of the apparatus with the unclaimed probe and unclaimed fluid. However, applicant’s arguments are directed to a method of intended possible use of the claimed apparatus with the unclaimed probe and fluid. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to or can be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. The claims must be distinguished from the prior art  relative to the positively claimed structural elements not the intended or possible use relative to other unclaimed structures and materials.
It appears that applicant is asserting that the vertical elongate cavity is structurally capable of performing an act of filling itself.  As noted above, the vertically elongate cavity is not structurally capable of performing the recited act of filling (itself with liquid) to a predetermined level within the vertically elongate cavity (itself). The cavity is not structurally capable filling itself with any fluid/liquid to any level because the cavity is not a source of fluid/liquid nor capable of suppling fluid to itself.  The cavity is not structural capable of providing any motive forces such that liquid can be supplied into the cavity. 
It is noted that applicant recites one possible method of use of the apparatus of Kimura. However, this does not mean that this is the only possible use of the apparatus. The apparatus of Kimura includes the same structural elements as claimed. Therefore, the apparatus of Kimura is structural capable of being used in the same manner as that as claimed. There is nothing precluding one from supplying a fluid by whatever means one desires into the apparatus of Kimura at any desired flow rate such that a desired fluid level is maintained within the elongated cavity of the apparatus of Kimura while fluid exits from the slots.
As to the 103 rejections, applicant relies upon the same arguments directed to the 102 rejections that has been addressed above. 
Therefore, for reasons previously stated in the prior Office Action and herein, the claims are rejected.    
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 7/7/21 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	The claims are replete with language directed to intended and conditional usage with further unclaimed elements as stated in the various “…to allow…”, “to receive…”, “to clean…”, various other “to…”, “configured to…”, “for…”, “while…”, “when…”, etc. clauses employed throughout the claims.  
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. Although, the claims mention a chemical analyzer, probe, fluid, waste fluid, fastener, and wash solution, none are positively claimed as elements of the wash station, not required to be present. They are considered as materials/articles intended to be worked upon and/or can be possibly used with the claimed invention. The claims are directed to an apparatus, a wash station, not a process of use. There is no requirement for an owner, possessor, user, etc. of the invention to ever use the apparatus as intended by applicant for cleaning any probe, dispensing, flowing and draining fluid, nor any other process steps. The invention of claim 1, will be remain defined by (1) a wash nozzle and (2) a basin regardless if one ever chooses to use the apparatus for any purpose or not. The “for use…” clause of the preamble is directed to intended use and does not provide for any structural element of the claimed apparatus.
It is noted that placing “configured to” before recited possible/intended uses of structures with further unclaimed materials and articles does not necessarily provide for any further structure nor structural limitations. As noted above, one is not required to use the claimed apparatus in any method at all, including those methods which may be intended by applicant. Furthermore, one is limited to using the claimed apparatus as may be intended by applicant. 
It is noted that although no fluid is positively claimed as an element of the apparatus, whether or not a fluid is considered as “waste” or “clean” is subjective.  What may be considered as waste and/or clean fluid to one person may not be considered as such by another and vice versa. There’s nothing precluding one form considering, subjectively categorizing a "fluid" as being both "clean “and "waste". 
As previously stated in the prior Office Action, if applicant intends for the slits, cavity, and other respective positively claimed elements to have specific numerical dimensions, then the claims should provide for such. Describing the slits, cavity, etc. relative to unclaimed probe does not provide for any definitive dimensions of the cavity. Not every any arbitrary probe can be inserted in the cavity as recited in the claim. However, one can use the claimed invention with a probe or any other structure (of sufficient dimensions) that can be passed horizontally through the slits and inserted in the cavity. See also all further such further similar recitations employed throughout the claims. (Claims 1, 3-4 and 9-10).
As to claims 8, it is noted that “a path” of the unclaimed probe is not structure nor structure of the claimed invention. The unclaimed probe is not required to move along any structurally defined path. One can choose to move any unclaimed probe in any directions and along any path one desires. Furthermore, no unclaimed probe nor path of the probe is required to be “aligned with” the slits. However, there is no indication nor explanation in the claims as to what is structurally considered as a path (that is not defined by structure of the claimed apparatus) of the probe (not an element of the claimed apparatus) as being “aligned with” the slits.
Claim 9 is not further structurally limiting of the invention because the claim is directed to a relative comparison of a diameter of the wash nozzle to the unclaimed, probe of unknown dimensions. There is no indication as to what/which diameter of the unclaimed probe is being referenced. Furthermore, there is no definitive, numerical value(s) of any diameter of the probe provided for to determine what value of the diameter of the wash nozzle is required to be manufactured to. Any diameter of the wash nozzle is a 6:1 relative to a probe. Probes and the wash nozzle can be manufactured to have numerous different diameters as one desires. 
Claim 11 does not provide for any further structural element of the invention nor any further structure of any prior positively claimed structural element. The “configured to” clause is directed to what can be possibly done with the entire apparatus, the wash station is defined by the 2 positively claimed structural elements of claim 1, relative to an unclaimed base plate of a structurally undefined clinical analyzer that is not an element of the claimed apparatus. Reciting any and every structure in a “configured to be mounted…” clause that one may choose to mount the apparatus to does nor further structurally limit the apparatus. One can choose to mount the invention to whatever one desires by any sufficient means that one chooses.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), , second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 4, it is unclear what the structural nexus of the “a respective side portion” and the prior opposing side portions. It is unclear if the a respective side portion is intended to be the same or different from the prior opposing side portions. 
As to claim 3, it is unclear how applicant can define the invention relative to a probe that is not an element of the invention and never required to be present nor used with the invention. The claim as drafted that the fluid inlet port is below a nominal level of the probe when inserted…. Therefore, it appears that the inlet port is only present if or “when” a probe (not an element of the instant invention) is inserted in the cavity by passing through one of the opposing side slits. This does not appear to be consistent with the specification. The location of the inlet port should not be dependent on the condition of if an unclaimed probe is ever inserted anywhere relative to the claimed invention. Although, the probe is not positively claimed as an element of the invention, it is unclear what structurally is considered “a nominal level of the probe”. No probe is required to be present in the apparatus located at any definitive relative to level to anything. It appears as if the inlet port is located at a point below one of the side opposing slits. This location does not change based on whether not one may chose to insert a probe in the cavity or not. Furthermore, one can choose to insert a probe at level along a length of the cavity as one desires.
In claim 3, it is presumed that the phrase “one of the side slits” intends to be “one of the opposing side slits”. If so, the claim should be amended as such. 
As to claim 4, it is unclear what is structurally meant by the phrase “corresponding to” because the phrase does not provide for any structurally connectively nor relative structural locations between each of the one or more access slots and one of the wash nozzle side slits…. It is presumed that the phrase “the wash nozzle side slits” are intended to be the same as “the opposing side slits”. If so, the claim should be amended to clearly provide for such. 
As to claims 5 and 7, it is unclear what “two sides” of what are being referenced in the phrase “bounded by two sides”. As presently drafted, the two sides are not required to be sides of anything specific. The two sides are not required to be structures of the claimed apparatus. See also response to Arguments above. 
Claim 5 recites the limitation "either side of the first of the one or more access slots".  There is insufficient antecedent basis for this limitation in the claim. The one or more access slots have not been claimed as comprising any sides. 
Claim 7 recites the limitation "either side of each of each of the opposing side slits".  There is insufficient antecedent basis for this limitation in the claim. The opposing side slits have not been claimed as comprising any sides.
As to claim 9, it is unclear how the diameter of the wash nozzle can be defined relative to the unclaimed probe of no specified dimensions. There is no probe having any cross-sectional dimension, diameter claimed as element of the invention. Furthermore, it is unclear what probe applicant is referring to. Once manufactured the wash nozzle diameter does not change. If it’s 6, 600, 6000, microns, mm, cm, etc. It will always remain as such regardless of what diameter any probe may have. No diameter of any probe further limits the claimed invention.  See remarks above.
As to claim 10, it is unclear how the invention can be defined relative to the unclaimed probe and based upon “probe to be inserted…” clause because no probe is not positively claimed as an element of the invention. Therefore, no probe is never required to be inserted, located, nor present as element of the claimed apparatus. If no probe is not an element of the invention, then the space cannot be claimed as being located relative to the unclaimed probe. There is no requirement for the claimed apparatus to be ever used in any method nor with any unclaimed probe (nor any other structure or materials that are not elements of the claimed invention). There is no space below the probe because no probe is not claimed as being present in the cavity. See remarks above.
Claim 10 recites the limitation "the opening side slits" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Kimura, US 6,003,531 A (KIMURA). 
As to claim 1, Kimura discloses a wash station for use in a clinical analyzer in an in vitro diagnostics (IVD) environment for cleaning a probe, the wash station comprising: a wash nozzle (25; figure 3) comprising a vertically-elongate cavity (28) with opposing side slits (left and right grooves 29; figures 3-5c) on and passing through opposing side portions of the vertically-elongate cavity (as shown; figures 4, 5c) shaped to allow the probe (14) to horizontally pass through (as shown; figures 2, 6; see Kimura, claim 7); a basin (24) comprising an elongate body (body of container 24; figure 3) with an opened first end (open top end of container receiving water-ejecting block 25; column 5, lines 20-40) sized to receive and secure the wash nozzle therein (as shown via attachment portion 27; column 5, lines 50-60); wherein the vertically-elongate cavity is configured to fill with fluid to clean the probe (wash water flows upward through vertical hole 28; column 6, lines 5-10), a shape of the vertically-elongate cavity allowing the wash nozzle to fill to a predetermined level while waste fluid flows out through the opposing side slits (wash water filling the hole 28 of the block 25 exits through the grooves 29 in the side walls; figure 6; column 5, lines 35-40; column 6, lines 5-10); and wherein the basin is configured to capture the waste fluid dispensed by the probe and the wash nozzle (water ejected by the pipette 14 and water exiting from the grooves 29 falls into the container 24; figure 6; column 6, lines 5-15, 35-40). 
As can be seen in various figures such as figures 3, 5(b) and 7, the slits are bound by 2 sides. 
As to claim 3, Kimura discloses the wash station of claim 1, and further discloses wherein the wash nozzle (25; figures 3, 5b) further comprises a fluid inlet port (31) connected to the vertically-elongate cavity (28), the fluid inlet port configured to fill the vertically-elongate cavity with the fluid to clean the probe (wash water enters hole 28 via tube 31; column 6, lines 15-20), wherein the fluid inlet port is connected to a first side portion (bottom side; figure 5b) of the vertically-elongate cavity (28) and is located at a point below a nominal level (lower end of pipette 14; figure 6) of the probe (14) when inserted through one of the side slits (29) into the vertically-elongate cavity (28) for cleaning (as shown; figures 2, 6). 
As to claim 6, Kimura discloses the wash station of claim 1, and further discloses wherein the basin (24; figure 3) further ·comprises a drain port (37) configured to drain the waste fluid dispensed by the probe and the wash nozzle (water ejected by the pipette 14 (probe) and water exiting from the grooves 29 of the water-electing block 25 (wash nozzle) falls into the container 24 is drained via draining tube 37; figure 6; column 6, lines 5-15, 35-40), the drain port located at a second end (bottom end; figure 3) of the elongate body (body of container 24; figure 3).
As to claim 9, it is noted that the unclaimed probe is not an element of the invention. See remarks above. However, it is inherent that a diameter of the wash nozzle can be compared to some probe that exists such that claimed ratio is provided for.  
As to claim 10, Kimura discloses the wash station of claim 1, and further discloses wherein a space below the probe (14; figure 6) in the vertically-elongate cavity (28) when the probe is inserted through one of the opposing side slits (29) is sized to allow for the probe to be vertically lowered (capable of allowing the pipette 14 to be vertically lowered). 
As to claim 11, it is noted that the structurally undefined chemical analyzer (and baseplate) is not an element of the claimed invention. However, Kimura discloses the wash station of claim 1, and further discloses wherein the wash station (16; figure 7) is mounted on a baseplate (F; annotated figure 7) of the clinical analyzer (biochemical analyzer as shown; figure 1; column 2, lines 55-60).  One can locate the wash station relative on or relative to some other unclaimed structure as one desires. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura.
over Kimura as applied above in view of US 2009/0114250 A1 (HAYASHI). 
Kimura wash station of claim 1, and further discloses wherein the vertically-elongate cavity (28; figure 3) comprises a bottom portion (A; annotated figure 6) and a top portion (B; annotated figure 6), the top portion vertically expanding from a tapered region (C; annotated figure 6) to a flared region (D; annotated figure 6) with a top opening (E; annotated figure 6) at a top end (top end of hole 28; figure 6), the bottom portion having a bottom end (bottom end of hole 28; figure 6) comprising a bottom opening (34; figure 5a), wherein the waste fluid further flows out through the bottom opening (water flows out through the hole 34; column 6, lines 45-50). 
Kimura does not disclose the bottom portion vertically tapering to a bottom end.
Hayashi discloses the bottom portion vertically tapering to a bottom end (bottom portion of hole 6 is shown to be tapering towards the bottom at 5 and 5'; figure 8). In order to reliably and efficiently clean the probe (Kimura; column 7, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kimura's bottom portion to incorporate Hayashi's vertically tapering to a bottom end, because as Hayashi discloses the vertically tapering to a bottom end improves the bouncing of cleaning water (Hayashi; paragraph [0039]), thus improving drainage.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 1 above, and further in view of US 2011/0274584 A 1 (KITAMURA). 
Kimura does not disclose wherein the basin further comprises one or more access slots on side portions of the elongate body, each of the one or more access slots corresponding to a respective one of the wash nozzle side slits and shaped to allow the probe to horizontally pass through. 
Kitamura discloses wherein the basin (71; figure 5) further comprises one or more access slots (711a) on side portions (left and right sides as shown; figure 5) of the elongate body (711 ), each of the one or more access slots corresponding to a respective one of the wash nozzle side slits (A, B; annotated figure 5) and shaped to allow the probe (16; figure 6) to horizontally pass through (along orbit; figure 5; paragraph [0088]). In order to reliably and efficiently clean the probe (Kimura; column 7, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kimura's basin to incorporate Kitamura's access slots corresponding to a respective one of the wash nozzle side slits, because as Kitamura discloses the access slots corresponding to a respective one of the wash nozzle side slits permit easy insertion of the probe into the basin (Kitamura; paragraph [0095]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 1 above, and further in view of US 5,279,794 A (SASAO). 
Kimura discloses the wash station of claim 1, and further discloses guiding the waste fluid dispensed by the probe and the wash nozzle into the basin (water ejected by the pipette 14 and water exiting from the grooves 29 falls into the container 24; figure 6; column 6, lines 5-15, 35-40). 
Kimura does not disclose wherein the wash nozzle further comprises ribs extending outward along a length of either side of each of the opposing side slits, the ribs configured to guide the waste fluid. 
Sasao discloses wherein the wash nozzle (1; figure 2) further comprises ribs (A, B; annotated figure 2) extending outward along a length of either side of each of (as shown; figures 2, 5) the opposing side slits (1a, 1d), the ribs configured to guide the waste fluid (waterway 2 provides a path for water exiting the body 1 of the washing unit; column 5, lines 1-20). In order to reliably and efficiently clean the probe (Kimura; column 7, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kimura's wash nozzle to incorporate Sasao's ribs extending outward along a length of either side of each of the opposing side slits, because as Sasao discloses the ribs extending outward along a length of either side of each of the opposing side slits reduce washing time of the probe and also improves the washing operation (Sasao; column 7, lines 1-10).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 1 above, and further in view of US 5,785,068 A (SASAKI). 
Kimura discloses the wash station of claim 1, and further discloses wherein the wash nozzle (25; figure 3) further comprises a mounting hole (attachment portion 27 of the water ejecting block 25 comprises a screw hole (allows for the use of a fastener); figure 2; column 5, lines 50-60) configured to adjust a position of the wash nozzle (as shown to mount at a tilting position; figure 2) to align the opposing side slits (29) with a path (indicated to by arrows; figure 2) of the probe (14). 
Kimura does not disclose slotted mounting hole. Sasaki discloses slotted mounting hole (13; figure 1). 
In order to reliably and efficiently clean the probe (Kimura; column 7, lines 1-5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kimura's mounting hole to incorporate Sasaki's slotted mounting hole, because as Sasaki discloses the slotted mounting hole permits to hold the wash nozzle at a required position (Sasaki; column 4, lines 1-10).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 1 above, and further in view of US 2014/0186234 A1 (TOSHIBA). 
Kimura does not disclose wherein the basin further comprises a probe cleaner port disposed therein for holding a wash solution. 
Toshiba discloses wherein the basin (72; figure 6) further comprises a probe cleaner port (723) disposed therein for holding a wash solution (first cleaning liquid held in the pipe 723; paragraph [0057]). In order to reliably and efficiently clean the probe (Kimura; column 7, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kimura's basin to incorporate Toshiba's probe cleaner port, because as Toshiba discloses the probe cleaner port permits the cleaning of the inner and outer walls of the probes (Toshiba; paragraphs [0057]-[0059]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 4 above, and further in view of in view of Kitamura and Sasao. 
Kimura and Kitamura, in combination, disclose the wash station of claim 4. 
Kimura does not disclose wherein a first of the one or more access slots of the basin is longer than a second of the one or more access slots, wherein the basin further comprises guiding ribs extending outward along a length of either side of the first of the one or more access slots, the guiding ribs configured to guide overflow waste fluid down a side portion of the basin. 
Sasao wherein a first of the one or more access slots (1 a; figure 2) of the basin (1) and a second of the one or more access slots (1d), the basin further comprises guiding ribs (A, B; annotated figure 2) extending outward along a length of either side of the first of the one or more access slots (1a), the guiding ribs configured to guide overflow waste fluid down a side portion of the basin (waterway 2 provides a path for water exiting the body 1 of the washing unit; column 5, lines 1-20). 
In view of the modified teaching of and Kitamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kimura's basin to incorporate Sasao's access slots such that a first of the one or more access slots of the basin is longer than a second of the one or more access slots and guiding ribs, because as Sasao discloses slots and guiding ribs reduce washing time of the probe and also improves the washing operation (Sasao; column 7, lines 1-10), and furthermore such a modification would involve a mere change in the size of a component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R GORDON/Primary Examiner, Art Unit 1798